Fourth Court of Appeals
                               San Antonio, Texas
                                   November 16, 2018

                                   No. 04-18-00255-CV

                                 Ronald Carey HODGE,
                                       Appellant

                                            v.

                         Charles W. HANOR and Jean M. Hanor,
                                      Appellees

                From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CI17321
                     Honorable Solomon Casseb III, Judge Presiding


                                     ORDER
      The unopposed motion to substitute counsel for appellees’ is hereby GRANTED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court